     Case 3:17-cv-02366-BAS-KSC Document 672 Filed 01/22/21 PageID.56972 Page 1 of 4




 1 BRIAN BOYNTON
 2 Acting Assistant Attorney General,
   Civil Division
 3 WILLIAM C. PEACHEY
 4 Director, Office of Immigration Litigation –
   District Court Section
 5 KATHERINE J. SHINNERS (DC 978141)
 6 Senior Litigation Counsel
   United States Department of Justice
 7 Civil Division
 8 Office of Immigration Litigation – District
   Court Section
 9
   P.O. Box 868, Ben Franklin Station
10 Washington, D.C. 20044
11 Tel: (202) 598-8259 | Fax: (202) 305-7000
   ALEXANDER J. HALASKA
12 DHRUMAN Y. SAMPAT
13 Trial Attorneys
   Counsel for Defendants
14
15                      UNITED STATES DISTRICT COURT
16                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                  (San Diego)
17
18 AL OTRO LADO, Inc., et al.,                    Case No. 3:17-cv-02366-BAS-KSC
19                             Plaintiffs,
                                             JOINT MOTION TO WITHDRAW
20                       v.                  DEFENDANTS’ MOTION TO STAY
21 DAVID PEKOSKE1, Acting Secretary,         ORDER GRANTING PLAINTIFFS’
                                             MOTION FOR CLARIFICATION OF
22 U.S. Department of Homeland Security, in PRELIMINARY INJUNCTION
   his official capacity, et al.,
23                                           PENDING APPEAL (ECF No. 637)
                                  Defendants
24
25
26
27
       1
28      Acting Secretary Pekoske is automatically substituted as Defendant for former
       Acting Secretary Wolf under Federal Rule of Civil Procedure 25(d).
     Case 3:17-cv-02366-BAS-KSC Document 672 Filed 01/22/21 PageID.56973 Page 2 of 4




1            The parties, through counsel, hereby jointly request that the Court permit
2      Defendants to withdraw their pending “Motion to Stay Order Granting Plaintiffs’
3      Motion for Clarification of Preliminary Injunction Pending Appeal” (ECF No. 637)
4      (the Stay Motion). In support of this request, the parties state as follows.
5            On December 2, 2020, Defendants noticed their appeal from the Court’s
6      October 30, 2020 Order Granting Plaintiffs’ Motion for Clarification. See ECF No.
7      634. That same day, Defendants also moved this Court for a stay of that Order and
8      requested an expedited briefing schedule. See ECF Nos. 637, 638. On December 7,
9      2020, the Court denied the expedited briefing schedule and set the hearing on the
10     Stay Motion for February 8, 2021. See ECF No. 641.
11           On December 11, 2020, the government filed in the United States Court of
12     Appeals for the Ninth Circuit an emergency motion for an administrative stay and
13     for a stay of the October 30 Order pending appeal. See Al Otro Lado v. Wolf, No.
14     20-56287, Docket Entry 7-1 (9th Cir. Dec. 11, 2020). On January 14, 2021, the Ninth
15     Circuit issued an order denying the government’s request for a stay pending appeal.
16     See ECF No. 668.
17           In light of the Ninth Circuit’s denial of the government’s stay request,
18     Defendants seek to withdraw the request for parallel relief made to this Court, to
19     save resources of the parties and the Court. In so doing, Defendants do not waive
20     their arguments in support of the Stay Motion or their right to renew their request
21     for stay relief should circumstances change.
22           Based on the foregoing, the parties request that the Court allow Defendants to
23     withdraw the Stay Motion.
24           //
25           //
26
27
28

                                                                   JOINT MOTION TO WITHDRAW
                                                  1                 DEFENDANTS’ STAY MOTION
                                                                   Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 672 Filed 01/22/21 PageID.56974 Page 3 of 4




1      Dated: January 22, 2021           Respectfully Submitted,
2
                                         BRIAN BOYNTON
3                                        Acting Assistant Attorney General,
4                                        Civil Division
5                                        WILLIAM C. PEACHEY
6                                        Director, Office of Immigration Litigation –
                                         District Court Section
7
8                                        /s/ Katherine J. Shinners
                                         KATHERINE J. SHINNERS
9
                                         Senior Litigation Counsel
10                                       U.S. Department of Justice
11                                       Civil Division
                                         Office of Immigration Litigation
12                                       District Court Section
13                                       P.O. Box 868, Ben Franklin Station
                                         Washington, D.C. 20044
14                                       Tel: (202) 598-8259 | Fax: (202) 305-7000
15                                       katherine.j.shinners@usdoj.gov
16
                                         ALEXANDER J. HALASKA
17                                       DHRUMAN Y. SAMPAT
18                                       Trial Attorneys
19                                       Counsel for Defendants
20
21     Dated: January 22, 2021                 MAYER BROWN
                                               LLP
22                                                 Matthew H. Marmolejo
23                                                 Ori Lev
24                                             SOUTHERN POVERTY LAW
                                               CENTER
25                                               Melissa Crow
26                                               Sarah Rich
                                                 Rebecca Cassler
27
28                                             CENTER FOR CONSTITUTIONAL

                                                            JOINT MOTION TO WITHDRAW
                                           2                 DEFENDANTS’ STAY MOTION
                                                            Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 672 Filed 01/22/21 PageID.56975 Page 4 of 4




1                                              RIGHTS
                                                  Baher Azmy
2                                                 Angelo Guisado
3
                                               AMERICAN IMMIGRATION
4                                              COUNCIL
5                                                Karolina Walters
6
                                               By: /s/ Rebecca Cassler
7                                                   Rebecca Cassler
8                                              Attorneys for Plaintiffs

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              JOINT MOTION TO WITHDRAW
                                           3                   DEFENDANTS’ STAY MOTION
                                                              Case No. 3:17-cv-02366-BAS-KSC
